DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 21-23, 25, 27-28, 32, 45, 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over California Almonds NPL in view of King et al [Pat. No. 9,504,860], Evans [US 2006/0010783A1], AgWeek NPL [Covering hay piles provides more feed supply], and Adam [Pat. No. 5,671,551], and as evidenced by Applicant’s Admitted Prior Art (page 1-4 of the specification).
California Almonds NPL teach a method for preserving and protecting almonds from damage caused by pests, insects, bacteria, mold, and moisture (page 3, 1st paragraph), the mold producing harmful aflatoxins (page 3, 3rd paragraph), the mold including Aspergillus spp (page 3, final paragraph), excess moisture being the most significant factor in mold growth (page 4, 1st paragraph), covering stockpiles of almonds with tarps which contact the almonds (page 5, Managing Stockpiles), pests carrying bacteria such as Salmonella and E. coli (page 5, Managing Stockpiles), and monitoring the relative humidity of the stockpile in order to maintain an RH of 65% or less to inhibit microorganisms (page 6, Managing Moisture).
California Almonds NPL does not explicitly recite the cover being a laminate with an outer layer, polymeric barrier layer of polytetrafluoroethylene, and inner layer (claim 17, 21), the inner and/or outer layer being a knit or woven fabric of polyester, polyacrylate, polyolefin, polyurethane, polyamide, or fluoropolymer (claim 17, 21), reducing the risk of spontaneous combustion (claim 17, 21), and the cover being microporous, permeable to water vapour, and water-resistant (claim 17, 21). Also, the reduced risk of spontaneous combustion caused by hydrolytic enzyme activation, volatile gases, or pyrophoric gas (claim 32).
Evans teaches a method for preserving agricultural material (title) by covering and contacting the agricultural product (Figure 1-6, #10,12), the preservation of a food product such as grains (paragraph 00B9), the cover including a water-impermeable and vapor-permeable polymeric barrier material such as LDPE (paragraph 0045), the cover being breathable and microporous (paragraph 0045), a risk of condensation and growth of microorganisms if the cover is vapor-impermeable (paragraph 0045), the cover providing pigmented UV light protection (paragraph 0045), the use of breathable polyethylene (paragraph 0023), and the use of laminates (paragraph 0045).
King et al teach a protective cover comprising an outer layer of knitted or woven polymer (Figure 1, #12; column 2, lines 1-6), an inner layer of woven or knit polyester (Figure 1, #16; column 2, lines 7-11), a middle layer of PTFE (Figure 1, #14; column 3, lines 10-25), the cover being waterproof, breathable, and permeable to water vapor to remove moisture from the covered object and prevent condensation under the cover (column 1, lines 31-45; column 3, lines 26-41).
AgWeek NPL teaches methods for preserving hay by use of a hay barn, plastic hay tarps, or breathable hay tarps wherein plastic hay tarps are inexpensive but trap moisture and suffer from UV exposure (page 2) while breathable hay tarps permitted moisture to leave the hay while also keeping precipitation out in a manner similar to Gore-Tex but was more expensive than traditional tarps (page 2-3). It if further noted that Gore-Tex also relies upon a PTFE membrane.
It would have been obvious to one of ordinary skill in the art to incorporate the claimed breathable cover materials into the method of California Almonds NPL, in view of Evans, AgWeek NPL, and King et al, since all are directed to methods of using covers/tarps to protect outdoor materials, since California Almonds NPL already disclosed conventional tarps to cover the stockpile, since California Almonds NPL also taught excess moisture being the most significant factor in mold growth (page 4, 1st paragraph), monitoring the relative humidity of the stockpile in order to maintain an rH of 65% or less (page 06, Managing Moisture), and the need to periodically remove the conventional cover to reduce the moisture levels (page 06); since stockpiled food materials were commonly preserved by a breathable and microporous cover including a water-impermeable and vapor-permeable polymeric barrier material (paragraph 0045) as shown by Evans; since crops such as hay were commonly stored under breathable covers as shown by AgWeek NPL, since breathable covers commonly included an outer layer of knitted or woven nylon or polyamide (Figure 1, #12; column 2, lines 1-6), an inner layer of woven or knit polyester (Figure 1, #16; column 2, lines 7-11), a middle layer of PTFE (Figure 1, #14; column 3, lines 10-25), the cover being waterproof, breathable, and permeable to water vapor to remove moisture from the covered object and prevent condensation under the cover (column 1, lines 31-45; column 3, lines 26-41) as shown by King et al; since a breathable cover would have eliminated the need for periodically opening the tarps of California Almonds NPL, since periodically removing the cover of California Almonds NPL was a labor and time intensive act for operators, since the substitution of one known element (ie a breathable cover) for another (ie a conventional tarp) would have yielded predictable results to one of ordinary skill in the art, and since the use of a breathable, microporous cover in the method of California Almonds NPL would have provided an efficient and effective means for preserving the almonds while still preventing excessive moisture from accumulating beneath the cover and causing the growth of harmful molds and bacteria. 
Adam teaches a method for storing hay (title) by placing a breathable cover over the hay (Figure 2, #10), the danger of spontaneous combustion due to excess moisture in the hay (column 1, lines 29-45), the cover formed from water repellant material to prevent ingress of moisture such as rain (column 2, lines 26-36), and the use of low density woven polyethylene material (column 2, line 40) and vents which helped prevent excessive moisture under the cover (Figure 1, #50, 52).
It further would have been obvious to one of ordinary skill in the art that the microporous cover of the combination of California Almonds NPL, in view of Evans et al, King et al, and Adam, would have also provided a reduced risk of spontaneous combustion due to hydrolytic enzyme activation, volatile gases, or pyrophoric gas since all the references are directed to methods of using covers/tarps to protect outdoor materials, since California Almonds NPL already included outdoor storage of covered food products which were susceptible to excess moisture, since outdoor covered food materials were commonly known to be susceptible to spontaneous combustion caused by excess moisture (column  1, lines 29-45) as shown by Adam, since spontaneous combustion of stored products was conventionally attributed to hydrolytic enzyme activation, volatile gases, or pyrophoric gas caused by excess moisture (page 4 of the specification) as evidenced by Applicant’s Admitted Prior Art, since the microporous and breathable covers of Evans et al and King et al would have enabled excess moisture under the cover of California Almonds NPL to be efficiently removed from the covered almonds, and since this removal of moisture would have reduced the risk of spontaneous combustion of the covered food.
In conclusion, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. 
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over California Almonds NPL, in view of Evans, Adam, AgWeek NPL, and King et al, as applied above, and further in view of Hochrein et al [US 2008/0011034A1].
California Almonds NPL, Evans, Adam, AgWeek NPL, and King et al teach the above mentioned concepts. California Almonds NPL do not explicitly recite the cover having a breathability of 0-13 m2Pa/W and/or hydrostatic resistance of 100-275 kPa (claim 36). Hochrein et al teach a breathable laminate cover comprising a porous layer between woven fabric and knitted fabric (Figure 2; paragraph 0039), the porous material being PTFE or polytetrafluoroethylene (paragraph 0049), a breathability value of 2-10 m2Pa/W (paragraph 0037), and a water entry pressure greater than 50 kPa and as high as 1 MPa (paragraph 0037). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed properties into the invention of California Almonds NPL, in view of Evans, Adam, King et al, and Hochrein et al, since all are directed to methods of covering and/or protecting outdoor materials, since outdoor covers commonly used a layer of PTFE as shown by King et al, since breathable outdoor covers commonly provided a breathability value of 2-10 m2Pa/W (paragraph 0037) and a water entry pressure greater than 50 kPa and as high as 1 MPa (paragraph 0037) as shown by Hochrein et al, since the claimed levels of breathability and hydrostatic resistance would have been used during the course of normal experimentation and optimization procedures due to factors such as the type and amount of food, the initial moisture content of the food, the surrounding atmospheric conditions, and/or the desired level of moisture to be maintained in the covered food; and since a cover with the claimed values would have further ensured that the covered material of California Almonds NPL did not have an elevated moisture level during storage.

Response to Arguments
Applicant's arguments filed 11/1/22 have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that breathable covers for crops were not known in the art. However, AgWeek NPL, Adam, and Evans taught breathable covers used for crops to prevent excessive moisture from collecting beneath the cover.
Applicant appears to argue that the invention was not obvious because there was no reason not to use a breathable cover in the main reference. However, AgWeek NPL disclosed that the main disadvantage to breathable covers was their prohibitive cost as compared to conventional tarps (page 2-3). Furthermore, one cannot assume that a reference (in this case California Almonds NPL) was aware of very single possible solution to a problem and every single published document pertinent to the problem.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792